PER CURIAM.
Herbert Hill appeals the motion court's judgment, following an evidentiary hearing, denying his motion for post-conviction relief pursuant to Rule 24.035. Movant pleaded guilty to burglary in the first *161degree, in violation of Section 569.160 RSMo (2016) (Count I), and sodomy in the first degree, in violation of Section 566.060 RSMo (2016) (Count II). We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).